         Case 1:20-cr-00040-BAH Document 155 Filed 11/17/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                         )
                                                   )
                v.                                 ) CRIMINAL NO.: 1:20-CR-040
                                                   )
  JESSICA JOHANNA OSEGUERA                         )
  GONZALEZ,                                        )
        also known as “Jessica Johanna             )
        Castillo” and “La Negra,”                  )
                                                   )
                 Defendant.                        )

                   GOVERNMENT’S REPLY IN SUPPORT OF ITS
                MOTION TO INTRODUCE OTHER CRIMES EVIDENCE

        On October 29, 2020, the government filed a Motion to Introduce Other Crimes Evidence

at Trial. See Dkt. No. 131 (“Motion”). On November 12, 2020, the defendant filed an

opposition to the Motion. See Dkt. No. 150 (“Opposition” or “Opp.”). The government hereby

submits this reply in further support of its Motion.

                                          ARGUMENT

   I.      The Government’s Motion is Timely

        The defendant opposes the government’s Motion as untimely, pointing to the fact that the

government has repeatedly said that this case is part of a “a long-term and ongoing

investigation.” See Opp. at 1. The fact that the government’s investigation has been long-

running and ongoing does not mean that evidence cannot continue to develop. Indeed, the

government continues to gather evidence and debrief potential witnesses as it prepares for trial.

In this instance, contrary to the defendant’s insistence of a “delay,” Opp. at 2, the government

filed the Motion as soon as the evidence that it seeks to admit became available to the

government. If necessary, the government can provide the Court with additional details about

the timeline of the development of the proposed evidence that will conclusively demonstrate that
          Case 1:20-cr-00040-BAH Document 155 Filed 11/17/20 Page 2 of 9




it could not have made the Motion until just before it was filed; however, any such details will

need to be provided under seal and ex parte. Therefore, the government’s Motion should not be

denied as untimely.

   II.      The Government’s Proposed “Other Crimes” Evidence is Admissible
         The defendant opposes the government’s Motion to admit “other crimes” evidence that

she kept ledgers of the proceeds and expenses of narcotics trafficking activities for the Cartel de

Jalisco Nueva Generacion (“CJNG”), a drug trafficking organization (“DTO”) based in Jalisco,

Mexico, of which the defendant’s father, Nemesio Oseguera Cervantes (“Mencho”) is the leader.

See Opp. at 2-14. The authorities and argument in the defendant’s opposition do not compel the

exclusion of that evidence, and it should be admitted either as intrinsic evidence or pursuant to

Rule 404(b), for both the reasons stated in the government’s Motion and further detailed herein.

         As the government explained in its Motion, the proposed evidence of the defendant’s

involvement in the financial operations of the CJNG, including and especially her management

and use of Las Flores Cabanas as a location to host meetings about the DTO’s business, does not

require a Rule 404(b) analysis at all. Rule 404(b) is, fundamentally, a prohibition on “character”

evidence used solely to show that on a particular occasion the defendant “acted in accordance

with th[at] character.” Fed. R. Evid. 404(b)(1). But here the government does not seek to

introduce the proposed evidence to show that the defendant had a propensity for drug-trafficking.

Rather, the government seeks to introduce the proposed evidence to show both that she was “an

officer, director, and/or agent of Las Flores Cabanas,” as charged in the Superseding Indictment,

and that she acted “willfully,” in that she knew that the designated businesses named in the

Superseding Indictment were a part of the larger CJNG enterprise, that her continued and

voluntary involvement with the CJNG demonstrates her willfulness in continuing to engage in



                                                 2
         Case 1:20-cr-00040-BAH Document 155 Filed 11/17/20 Page 3 of 9




transactions or dealings with the businesses named in the Superseding indictment, and that her

involvement with those businesses was therefore unlawful.

       In opposing the government’s argument that this evidence is intrinsic and not subject to

the Rule 404(b) analysis, the defendant relies primarily on United States v. Bowie, 232 F.3d 923

(D.C. Cir. 2000). Although the Bowie court was critical of some other circuits’ more expansive

views of “intrinsic” evidence, see id. at 928-29, it did not wholly reject the distinction between

intrinsic and extrinsic evidence. See id. at 929 (“We recognize that, at least in a narrow range of

circumstances not implicated here, evidence can be ‘intrinsic to’ the charged crime.”). As the

court explained, “if the evidence is of an act that is part of the charged offense, it is properly

considered intrinsic. In addition, some uncharged acts performed contemporaneously with the

charged crime may be termed intrinsic if they facilitate the commission of the charged crime.”

Id.

       According to the proffered evidence, the defendant had a role in keeping the financial

records of the CJNG’s narcotics trafficking activities at the same time that she was running the

six businesses named in the Superseding Indictment, which were themselves later designated by

the Department of the Treasury for providing material support to the CJNG and for being

controlled by the CJNG. Furthermore, the defendant used one of the designated businesses, Las

Flores Cabanas, as a location for at least one meeting to receive drug ledgers and discuss their

contents with other traffickers including her father and her brother. This evidence confirms that

the defendant had an ownership or managerial interest in Las Flores Cabanas prior to their

designation by OFAC. See id. The fact that the defendant was responsible for maintaining the

ledgers of the proceeds of narcotics trafficking of the CJNG also makes it substantially more

likely that the defendant knew that the six designated businesses were a part of the larger CJNG



                                                   3
         Case 1:20-cr-00040-BAH Document 155 Filed 11/17/20 Page 4 of 9




drug trafficking enterprise, that she would have been aware of legal sanctions relating to drug

trafficking including OFAC designations, and that her involvement with those businesses was

therefore unlawful. “[I]t is [therefore] properly considered intrinsic.” Id.1

       Moreover, even the Bowie court explained that “evidence necessary to complete a

story—for instance by furnishing a motive or establishing identity—typically has a non-

propensity purpose and is admissible under Rule 404(b).” Id. And, as the government explained

in its Motion, Rule 404(b) is permissive and broadly inclusionary. See Dkt. No. 131 at 9-13.

Indeed, “under Rule 404[b], any purpose for which bad acts evidence is introduced is a proper

purpose so long as the evidence is not offered solely to prove character.” United States v.

Cassell, 292 F.3d 788, 795 (D.C. Cir. 2002) (internal citations and quotation marks omitted)

(emphasis added).

       Here, the fact that the defendant was involved in the financial operations of the CJNG

and used one of the designated businesses named in the indictment for meetings to discuss the

DTO’s business is highly relevant to both her continued transactions and dealings with the

businesses post-designation and the willfulness inquiry. See Motion, Dkt. No. 131 at 10-13. The

defendant tries to minimize the importance of this evidence by narrowly defining what

constitutes evidence of willfulness and by focusing on the information allegedly contained in the



1
  In Bowie, the defendant was convicted of possession of counterfeit currency, and the
government needed only to prove the defendant’s possession at the moment of arrest. Any other
instances of possession of counterfeit currency prior to that point, the D.C. Circuit reasoned,
could not bear on the later crime. See 232 F.3d at 929 (“As to Bowie’s case, we do not see how
his acts on April 17 constituted the same crime as that charged in the indictment. The authorities
seized the counterfeit bills he had in possession on April 17, so the bills he possessed on May 16
could not have been the same ones.”). However, if the crime of possession of counterfeit
currency had a willfulness requirement, it is hard to see how an earlier arrest—or any evidence
that a defendant had some existing understanding of the prohibition on counterfeit currency—
would not be probative of the later crime.


                                                 4
         Case 1:20-cr-00040-BAH Document 155 Filed 11/17/20 Page 5 of 9




drug ledgers themselves, arguing that “the ‘ledgers’ are not said to contain any information

regarding the entities in the Superseding Indictment, and the evidence does not provide any

information that Ms. Gonzalez was aware that any of the entities had been designated by

OFAC.” Opp. at 11.2 The defendant’s arguments miss two important points. First, willfulness

can be proven through circumstantial evidence, not just direct evidence of “notice” as the

defendant argues. See Government’s Omnibus Pretrial Motion, Dkt. No. 63 at 21. Second,

willfulness is not the only element of the charged offense. The government must also prove that

the defendant engaged in transactions and dealings with the businesses named in the Superseding

Indictment, including Las Flores Cabanas. The evidence that the defendant had a role in

maintaining the ledgers for the CJNG, and used Las Flores Cabanas as a location for meetings, is

evidence that the defendant engaged in a pattern of assisting the CJNG with its financial

operations and undermines any “innocent” explanation for why she continued to own and



2
  In other pleadings, the defendant has argued that the government is required to present exactly
the evidence that the government seeks to admit through this Motion. For example, the
defendant has previously argued that the government could not demonstrate willfulness, because
of purportedly missing evidence:

       [T]here is no evidence whatsoever, because no such evidence exists, that Ms.
       Gonzalez was involved in any sort of narcotics trafficking. The only alleged
       connection between Ms. Gonzalez and the Cartel de Jalisco Nueva Generacion
       (“CJNG”) are the entities listed in the Superseding Indictment. And, as stated,
       above, the government has not provided any evidence that the charged entities were
       involved in any conduct that could [be] considered as providing assistance to the
       CJNG. As a result, the government has also not provided any evidence that Ms.
       Gonzalez knew or should have known that these entities were somehow linked to
       the CJNG.

See Dkt. No. 96 at 17-18. The government’s proposed “other crimes” evidence here therefore
provides exactly what the defendant had previously insisted was crucially missing from the
government’s case: “evidence…that Ms. Gonzalez was involved in any sort of narcotics
trafficking,” “evidence that the charged entities were involved in any conduct that could [be]
considered as providing assistance to the CJNG,” and “evidence that Ms. Gonzalez knew…that
these entities were somehow linked to the CJNG.”
                                                5
         Case 1:20-cr-00040-BAH Document 155 Filed 11/17/20 Page 6 of 9




operate the businesses named in the Superseding Indictment after they were designated for

materially supporting the CJNG. Therefore, it is relevant to “something other than the

defendant’s character or propensity.” Bowie, 232 F.3d at 930.

       Finally, the defendant argues that the proposed evidence does not satisfy a Rule 403

balancing test, insisting that the evidence is unreliable, has no probative value, and is unfairly

prejudicial. See Opp. at 12-14. The defendant points out that the government did not provide the

dates of the meetings that were discussed in its Motion. The first meeting at Las Flores Cabanas

happened in approximately 2011, and the second meeting discussed in the Motion happened in

approximately 2013 to 2014. The defendant argues that the government’s omission of these

dates from the Motion renders the proffered evidence unreliable and suggests that if the meetings

occurred prior to the OFAC designations (which they did), the probative value is slight. See

Opp. at 5. However, the fact that these meetings occurred before the businesses were designated

does not diminish the value of the evidence for the purposes for which the government seeks to

admit it. Evidence that the defendant owned Las Flores Cabanas prior to designation makes it

substantially more likely that she continued to transact and deal with the business after

designation—particularly since other evidence will show that the defendant never obtained a

license from OFAC to “wind-down” her ownership interest in the business. Furthermore, the

defendant’s involvement in the financial operations of CJNG in the years immediately leading up

to the designations is probative of her knowledge that the businesses were tied to CJNG’s drug

trafficking activities, that the businesses were subject to legal sanctions, and that her involvement

with the businesses was therefore unlawful.

       The defendant also argues that “[t]he suggestion that Ms. Gonzalez, who is not charged

with narcotics trafficking but with violating U.S. Department of Treasury regulations, was



                                                  6
         Case 1:20-cr-00040-BAH Document 155 Filed 11/17/20 Page 7 of 9




somehow involved in the operations of a drug cartel will certainly be ‘graphic and inflammatory’

enough to prejudice the jury against Ms. Gonzalez.” Opp. at 14. While the defendant is not

charged with narcotics trafficking, she is charged with transactions or dealings with businesses

that were designated by OFAC for materially supporting CJNG, a significant foreign narcotics

trafficker, a crime that inherently relates to the financial aspect of narcotics trafficking. See 21

U.S.C. § 1901(b) (“It shall be the policy of the United States to apply economic and other

financial sanctions to significant foreign narcotics traffickers and their organizations worldwide

to protect the national security, foreign policy, and economy of the United States from the threat

[of international narcotics traffickers and their organizations].”) Evidence of meetings about the

drug ledgers is no more graphic or inflammatory than the basis of the charges themselves, which

already relate to international drug trafficking on their face.

       For these reasons, and as explained at greater length in the government’s Motion, the

proposed evidence related to the defendant keeping ledgers of the proceeds and expenses of

certain narcotics trafficking activities for CJNG and hosting meetings to discuss the DTO’s

business at Las Flores Cabanas should be admitted.




                                                  7
           Case 1:20-cr-00040-BAH Document 155 Filed 11/17/20 Page 8 of 9




   III.      Conclusion

          For the foregoing reasons, the Court should grant the government’s Motion to admit other

crimes evidence.

Respectfully submitted this 17th day of November, 2020.


                                              Arthur Wyatt, Chief
                                              Narcotic and Dangerous Drug Section
                                              Criminal Division
                                              U.S. Department of Justice


                                       By:            /s/
                                              Kate Naseef, Trial Attorney
                                              Kaitlin Sahni, Trial Attorney
                                              Brett Reynolds, Trial Attorney
                                              Narcotic and Dangerous Drug Section
                                              Criminal Division
                                              U.S. Department of Justice
                                              Washington, D.C. 20530
                                              Telephone: (202) 514-0917




                                                 8
         Case 1:20-cr-00040-BAH Document 155 Filed 11/17/20 Page 9 of 9




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was sent via the Electronic Case Filing

(ECF) system with the United States District Court for the District of Columbia to counsel of

record for the defendant, this 17th day of November, 2020.




                                     By:     /s/
                                             Kate Naseef
                                             Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice




                                                9
